DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “188” has been used to designate both a vertical cylinder in Figure 5A and a peripheral wall in Figure 5B.  Neither appears to show a channel as is commonly understood in the art.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the air channels (188) as described in the specification.  Examiner notes the structures indicated by element (188) in Figures 5A and 5B do not appear to be channels.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,991,643 (Wurster).
Regarding claim 1, Wurster teaches a lid for an insulated container, comprising: 
a flexible gasket (26) configured to facilitate a seal between the lid and an inner wall of the insulated container, and further configured to expand into an interior compartment of the insulated container responsive to a vacuum developing in the interior compartment (col. 4, lines 24-40); 
a diaphragm chamber (the space between gasket 26 and the cap bottom surface 16) situated opposite the flexible gasket from the interior compartment when the lid is fully engaged with the insulated container; and 
one or more air channels (30) coupling the diaphragm chamber to an exterior of the lid.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 8,991,643 (Wurster) in view of US 10,112,742 (Circosta).
Regarding claim 10, Wurster teaches an insulated container assembly, comprising: 
a lid that is reversibly attachable to the container body, the lid including: a flexible gasket configured to facilitate a seal between the lid and an inner wall of the insulated container, and further configured to expand into an interior compartment of the insulated container responsive to a vacuum developing in the interior compartment; a diaphragm chamber situated opposite the flexible gasket from the interior compartment when the lid is fully engaged with the insulated container; and one or more air channels coupling the diaphragm chamber to an exterior of the lid.  
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
a container body, including an inner wall and an outer wall coupled at a top of the container body and separated by a vacuum gap.
Circosta teaches attaching a threaded closure (300) with chamber (326) to a double walled container with a vacuum (col. 3, lines 40-41).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the closure of Wurster to a container having inner and outer walls separated by a vacuum gap, as taught by Circosta, motivated by the benefit of sealing over or underpressure, and having a predictable outcome absent a teaching of an unexpected result.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).

Allowable Subject Matter
8.	Claims 19 and 20 are allowed.

9.	Claims 2-9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733